UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


MARY PURDHAM,                           
                 Plaintiff-Appellant,
                v.
                                              No. 01-2095
STRATEGIC TECHNOLOGIES,
INCORPORATED,
               Defendant-Appellee.
                                        
           Appeal from the United States District Court
     for the Eastern District of North Carolina, at New Bern.
               Malcolm J. Howard, District Judge.
                         (CA-00-138-4-H)

                  Submitted: February 28, 2002

                     Decided: May 15, 2002

   Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

T. David Higgins, Jr., HIGGINS MINSKER, P.L.L.C., Charlotte,
North Carolina, for Appellant. L. Diane Tindall, Mary M. Krupnow,
WYRICK, ROBBINS, YATES & PONTON, L.L.P., Raleigh, North
Carolina, for Appellee.
2                PURDHAM v. STRATEGIC TECHNOLOGIES
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Mary Purdham filed an action alleging her former employer, Stra-
tegic Technologies, Inc. ("STI"), fired her due to her pregnancy, in
violation of 42 U.S.C. § 2000e-2(a)(1) (1994). STI moved for sum-
mary judgment, and the district court granted STI’s motion. Purdham
timely appealed. Finding no reversible error, we affirm.

   We review a grant of summary judgment de novo. Higgins v. E.I.
DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir. 1988).
Summary judgment is appropriate only if there are no material facts
in dispute and the moving party is entitled to judgment as a matter of
law. Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322
(1986). We view the evidence in the light most favorable to the non-
moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255
(1986).

   A pregnancy discrimination claim is analyzed identically to any
other Title VII sex discrimination claim. See DeJarnette v. Corning
Inc., 133 F.3d 293, 297 (4th Cir. 1998). To establish a prima facie
case of discriminatory discharge, Purdham must show: (1) she is a
member of a protected class; (2) she suffered an adverse employment
action; (3) at the time of the adverse employment action, she was per-
forming at a level that met STI’s legitimate job expectations; and (4)
the position was filled by a similarly qualified applicant outside the
protected class. Brinkley v. Harbour Recreation Club, 180 F.3d 598,
607 (4th Cir. 1999). The fourth prong may also be met by other cir-
cumstances giving rise to an inference of unlawful discrimination.
EEOC v. Sears Roebuck & Co., 243 F.3d 846, 851 n.2 (4th Cir. 2001)
(quoting Texas Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 253
(1981)).

   If Purdham establishes a prima facie case, STI must articulate a
legitimate, nondiscriminatory reason for the adverse employment
                 PURDHAM v. STRATEGIC TECHNOLOGIES                    3
action. Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 142
(2000). Purdham must then show the employer’s proffered reason was
a pretext for illegal discrimination. Id. at 143. The court may consider
the evidence supporting Purdham’s prima facie case in determining
whether STI’s explanation is pretextual. Id. Purdham has the ultimate
burden of establishing STI discriminated against her because of her
pregnancy. Id. (quoting Burdine, 450 U.S. at 253).

   The district court found Purdham could not establish a prima facie
case because she could not show she was meeting the legitimate
expectations of STI at the time of her discharge, or that she presented
evidence giving rise to a reasonable inference of discrimination. The
court further found that even if Purdham could show a prima facie
case, she had not presented sufficient facts to support a reasonable
inference of discrimination based on her pregnancy. Even if we were
to conclude that Purdham set forth sufficient facts to establish a prima
facie case, our review of the record convinces us that Purdham has
not shown STI’s legitimate non-discriminatory reason for terminating
her employment was pretextual. Purdham has not pointed to a truly
similarly situated employee who was treated differently, and her evi-
dence of suspicious timing is purely speculative. Moreover, we con-
clude that the evidence, taken in the light most favorable to Purdham,
would not permit a rational factfinder to conclude STI’s discharge
was discriminatory. Sears Roebuck & Co., 243 F.3d at 854.

   Accordingly, we affirm on the reasoning of the district court. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                           AFFIRMED